Citation Nr: 1223798	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  11-11 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of cold weather injury to the nose. 

2.  Entitlement to service connection for residuals of cold weather injury to the bilateral ears. 

3.  Entitlement to service connection for residuals of cold weather injury to the bilateral hands.  

4.  Entitlement to service connection for residuals of cold weather injury to the bilateral feet. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from December 1940 to October 1945 and from October 1948 to April 1952.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, inter alia, denied the Veteran's claims of entitlement to service connection for the disabilities currently on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have residuals of cold weather injury to the nose related to service. 

2.  The Veteran does not have residuals of cold weather injury to the bilateral ears related to service. 

3.  The Veteran does not have residuals of cold weather injury to the bilateral hands related to service. 

4.  The Veteran does not have residuals of cold weather injury to the bilateral feet related to service. 


CONCLUSIONS OF LAW

1.  Residuals of cold weather injury to the nose were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  

2.  Residuals of cold weather injury to the bilateral ears were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  

3.  Residuals of cold weather injury to the bilateral hands were not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

4.  Residuals of cold weather injury to the bilateral feet were not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in January 2010, prior to the July 2010 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a)  (West 2002) and 38 C.F.R. § 3.159(b) (2011), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The July 2010 letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  All identified and available treatment records have been secured.  The Board acknowledges that the Veteran's service treatment records appear to be incomplete.  In February 2010, the National Personnel Records Center notified the RO that all available service treatment records were forwarded for inclusion in the Veteran's claims file and that there were no service treatment records available prior to 1950.  In an April 2010 memorandum, the RO made a formal finding on the unavailability of service treatment records and indicated that all efforts to obtain those records had been exhausted and further attempts would be futile.  In a case in which a claimant's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365(1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to his claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records).  The Board observes that in an April 2010 letter the Veteran was notified of the unavailability of his service treatment records and was afforded an opportunity to supplement the record with additional evidence.  Therefore, the Board finds that additional efforts to obtain these records would be futile, and as such, the Board finds that VA has fulfilled its duty to assist in obtaining such records.  All other available records identified by the Veteran have been obtained and associated with the claims folder.  

Additionally, as the Board will discuss in detail in its analysis below, the Veteran was provided with a VA examination in June 2010 and an addendum report was rendered in August 2010.  The examination report reflects that the VA examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  In its August 2010 notice of disagreement, the Veteran's representative indicated that the June 2010 VA examination report is inadequate because it was conducted by an "RN who was training."  Upon review of the examination report, the Board observes that the examination report was rendered by a licensed nurse practitioner, and there is no evidence that she was in any way unqualified to provide the examination.  Furthermore, her report was countersigned by a medical doctor.  Additionally, in its June 2012 informal hearing presentation, the Veteran's representative indicated that the August 2010 addendum report was insufficient as the examiner concluded that she could not resolve the issue without resorting to mere speculation.  However, review of that report shows that while the examiner found that she would not be able to resolve the issue without resorting to mere speculation, she provided a rationale for this conclusion and noted the evidence that was deficient in this case leading to her conclusion.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   Additionally, the Veteran has declined the opportunity to present testimony in support of his claims.  Thus, the duties to notify and assist have been met.

Analysis

The Veteran essentially contends that he has residuals of cold weather injury to the nose, bilateral ears, bilateral hands, and bilateral feet related to service.

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2011). 

In order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 
When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b)  (2011). 

The pertinent evidence of records includes a June 2010 VA examination report.  In rendering this report, the examiner reviewed the claims folder and also noted the circumstances of the Veteran's service, specifically exposure to temperatures around 50 degrees, rain, and snow.  Upon evaluation of the Veteran, the examiner concluded that the Veteran did not have any residuals of cold injury to the nose, ears, hands, or feet.  Although the examiner found that he had arthritis of the hands and feet, and numbness and tingling in the feet, she indicated that these were not related to a cold injury but rather to his advanced age and smoking.  The examiner noted that the Veteran did not present to the examination with complaints but that he had been sent by his representative who told him that he might be eligible for compensation because of his participation in the Battle of the Bulge.

In August 2010, the VA examiner rendered an addendum to her examination report.  In addressing the inquiry of whether the Veteran's exposure to conditions conducive to cold injuries during multiple campaigns during service were contributory causes for the currently diagnosed degenerative changes, the examiner stated that because the Veteran could not recall treatment or injury during service but that he was called him by his representative that he could qualify for benefits she could not resolve his issued without resorting to mere speculation if he has any residuals of cold injury.  

Based on the evidence of record, the Board finds that there is no evidence that the Veteran has any current residuals of cold weather injury.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore without a current diagnosis of current residuals of cold weather injury, service connection is not warranted. 

The Board notes that the Veteran has been diagnosed with arthritis of the hands and feet.  However, there is no evidence that arthritis manifested within one year of separation from service to warrant service connection on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 
Although service treatment records are negative for any complaints or findings related to cold weather injuries, the Board acknowledges that the Veteran was exposed to conditions conductive to cold weather injuries as noted by the VA examiner.  However, there is no competent evidence that the Veteran's current arthritis conditions are related to service to include the Veteran's exposure to cold temperatures.  In this regard, the VA examiner specifically found that the Veteran's present arthritic conditions were not due to service but rather aging and smoking.  Additionally, in her addendum report, she indicated that she could not provide an opinion whether the Veteran's service contributed to his conditions without resorting to mere speculation.  She cited to the Veteran's lack of recall of any treatment or injury in service as the basis for the inability to link the Veteran's current conditions to cold weather in service without speculation.   

Service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R.§ 3.102 (2011).  There is no indication that the examiner would be able to provide a more definite opinion since the Veteran himself cannot provide information whether he received treatment or had an injury during service.  Therefore, service connection for residuals of cold weather injury related to the bilateral hands and feet is not warranted. 

In reaching this conclusion, the Board notes that the Veteran has submitted no competent contemporary medical evidence contrary to the examination findings cited above.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; he has not done so.  See 38 U.S.C.A. § 5107(a) (2011) (noting it is a claimant's responsibility to support a claim for VA benefits).

The Veteran, as a lay person, is competent to note what he experiences, including exposure to cold weather conditions.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (finding that the Veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  Furthermore, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, in this case, the question of as to whether the Veteran has a current disability related to residuals of cold weather injuries to the nose, ears, hands, and feet, and an etiological opinion as to any current degenerative changes in the hands and feet are complex medical questions unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau, 492 F.3d at 1376 (noting that a lay witness is capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render such opinions.  See 38 C.F.R. § 3.159 (a)(1) (2011) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

While the Veteran is competent to report what he experiences, such as exposure to cold temperatures, he is not competent to ascertain the diagnosis and/or etiology of his current disabilities as such is not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  In this circumstance, the Board gives more credence to the VA examiner's findings as it was based on interview by a licensed medical professional who has the requisite training, knowledge, and experience to render a medical opinion rather than a lay person who does not have such expertise.   

In sum, the weight of the evidence is against the Veteran's claims and the benefit of the doubt provision does not apply.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for residuals of cold weather injuries to the nose, ears, hands, and feet is not warranted. 


ORDER

Service connection for residuals of cold weather injury to the nose is denied. 

Service connection for residuals of cold weather injury to the bilateral ears is denied. 

Service connection for residuals of cold weather injury to the bilateral hands is denied.  

Service connection for residuals of cold weather injury to the bilateral feet is denied. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


